Simmons, C. J.
1. Where a jury in a justice’s court return a verdict for the defendant, it is not error for the judge of the superior court to grant a new trial upon certiorari, when the answer of the justice discloses that the jury in the justice’s court improperly carried to their room a written document which was not introduced in evidence and which, if read hy the jury, was calculated to injure the plaintiff.
2. At the hearing of a certiorari in the superior court, nothing can he considered hy the judge hut the petition and answer. It follows that it was not error for the judge to refuse to consider affidavits hy members of the jury to the effect that they had not read or considered the paper improperly carried into the jury-room.

Judgment affirmed.


All the Justices concurring, except Little and Lewis, JJ., absent.